Chapman, C. J.
The description of William Read, Junior, in the indictment, as William Read, the second of that name, is sufficient. The terms of the description constitute no part of the name, but are used for the mere purpose of designation and distinction. Cobb v. Lucas, 15 Pick. 7. Commonwealth v. Beckley, 3 Met. 330.
The evidence objected to was properly admitted. The charge was, that the defendant broke and entered a certain shop, and stole certain articles therefrom at the same time, jointly with his brother. Both the brothers occupied rooms at their father’s house at the same time. The fact that some of the stolen articles were found in the house, a part of them in the room occupied by the brother, and a part mingled with the defendant’s property, had some tendency to prove the defendant’s guilt. The fact also that some of the property was found in the defendant’s room on Kingston Street, shortly after his arrest, had a similar tendency.
As the jury were fully and adequately instructed in regard to such evidence, there could not have been any danger that the defendant would be found guilty on account of any acts done by his brother in which he did not participate.

Exceptions overruled.